Ethridge, J.,
delivered the opinion of the court.
The appellee sued the appellant in the justice of the peace court for1 one hundred and.sixty-five dollars damages, resulting from the killing; of a mare belonging to the plaintiff by two mules belonging to the defendant. There was a judgment in the justice court in favor of the plaintiff for one hundred dollars, from which an appeal was taken to the circuit court, where a new trial was had resulting in a verdict for seventy-five dollars for the plaintiff, from which judgment this appeal is prosecuted.
The proof for the plaintiff was that the mules attacked the mare, bit and kicked her, got her down, and were beaten off by the plaintiff, but from the injuries so inflicted the mare died in about two days. These facts were testified to by the plaintiff, his wife and son. Another witness was introduced, who testified that on a former occasion the mules attacked another horse belonging to the defendant, and that he drove the mules away from such horse and told the son of the defendant, who was about twenty-two years of age, but who lived with his father, to tell his father that he had better separate the mules from the other stock; that they were dangerous. Anothér witness testified that on a former occasion the mules attacked another horse belonging to a third party, and testified that he knew the reputation of the mules as to viciousness in the community, and that they were known as vicious mules. There was proof offered of a subsequent attack, but that was ruled out.
*811It is insisted by the appellant that the proof was insufficient to show liability, because it does not show that the defendant had knowledge that the mules were vicious, and that he would not be liable, unless he had knowledge of their vicious character. It appears that at the season that the injury was inflicted the stock in the community were all running at large, by virtue of the practice in that community of permitting stock to run at large after crops had been harvested. The killing of the mare occurred in the pasture of the defendant.
The question presented for decision, in our view of the case, is: Will the evidence of the common community reputation of the character of the mules be sufficient evidence to bring knowledge to the plaintiff of their vicious character ? It may be conceded that the son did not disclose the information or message communicated to him by the witness as to the act of the mules on a former occasion, but we think that, where mules are so notoriously vicious as to acquire a reputation in the community as dangerous and vicious mules, the jury may infer that the owner had knowledge of their character and disposition.
Treating the facts testified to by the plaintiff’s witness as being established by the verdict of the jury, we think the verdict and judgment must be upheld.

Affirmed.